DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The amendment filed 9/13/2021 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: the replacement of one imidazole with another is not a typographical error.
Applicant is required to cancel the new matter in the reply to this Office Action.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhu et al. (CN106281171A) in view of Mejima et al. (2010/0129960).
Regarding claim 1, Zhu discloses a flux composition comprising: 30 wt% or more and 70 wt% or less of an epoxy resin; 3 wt% or more and 25 wt% or less of a curing 
Zhu does not disclose that the curing agent is diallyl bisphenol A.  However, Mejima discloses using diallyl bisphenol A as a curing agent in flux (paragraph 0100).  To one skilled in the art at the time of the invention it would have been obvious to use a known curing agent such as diallyl bisphenol A to ensure that the resin is properly cured.  Replacing one known curing agent for another would have been obvious based on the properties required.
Regarding claims 2-3 and 7, the lower limit can be zero, so the limitation is not required.
Regarding claims 4, 8-10, Mejima discloses a solder paste comprising a mixture of the flux composition and solder powder (paragraph 0025, 0073).  
Regarding claims 5, 11-13 Mejima discloses a solder joint formed using the flux composition (paragraph 0074).  
Regarding claims 6, 14-16, Mejima discloses a solder joining method forming a solder joint using the flux composition (paragraph 0087).  


Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ohuchi (6,590,287) in view of Mejima et al. (2010/0129960).
Ohuchi discloses a flux composition comprising: 55-70 wt% of an epoxy resin; 20-30 wt% of a curing agent; and 5wt% of organic acid (table I).  These values overlap the claimed values.  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (MPEP 2144.05). To one skilled in the art at the time of the invention it would have been obvious to select values that would produce the ideal properties for the flux to ensure a proper bond.
Ohuchi does not disclose that the curing agent is diallyl bisphenol A.  However, Mejima discloses using diallyl bisphenol A as a curing agent in flux (paragraph 0100).  To one skilled in the art at the time of the invention it would have been obvious to use a known curing agent such as diallyl bisphenol A based on the desired properties one is attempting to achieve.  Diallyl bisphenol A allows for curing without heating which provides the advantage of eliminating an additional processing step.  

Response to Arguments
Applicant's arguments filed 9/13/2021 have been fully considered but they are not persuasive.
The Applicant argues that Zhu provides numerous exemplary curing agents in paragraph 0027 and none are diallyl bisphenol A.  A person skilled in the art would not look to modify Zhu.  Mejima has a flux active curing agent for reducing the surfaces of 
The Examiner disagrees.  While Zhu provides examples of a curing agent, these are not limited to only these agents.  These are just examples and Zhu also does not preclude the use of other agents not listed as examples.  Furthermore, Mejima does disclose multiple agents including diallyl bisphenol A.  Mejima does not have to disclose that diallyl bisphenol A is preferred for it to be used from its list of curing agents.  Mejima listing this as a curing agent shows that it is known in the art.  Replacing a curing agent with another known curing agent would have been obvious to one skilled in the art and is not novel.  The argument with respect to the non-obvious nature of the use of diallyl bisphenol A is not commensurate in scope with the claimed invention.  If there are unexpected results from using the curing agent, the Applicant should provide evidence. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIN B SAAD whose telephone number is (571)270-3634.  The examiner can normally be reached on Monday-Thursday 7:30a-6p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on 571-272-3458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ERIN B SAAD/Primary Examiner, Art Unit 1735